DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 06/02/2022, no claims were amended. Currently, claims 1-7 and 9-38 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 14-21, 23, 27-28, 30, 32-34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 20130328051 A1), further in view of Kwack et al. (US 20100201261 A1), further in view of Su et al. (US 20170090632 A1, effective filing date 09/25/2015).
	Regarding claim 1, Franklin teaches a portable communication device comprising: a display including: a polymer layer including a first opening formed therein; (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with plastic substrate.  The structure within the notch is a camera),
	The first opening having a first width when viewed in a first direction substantially parallel with the polymer layer. (Fig. 12 shows the opening with width)
an organic light emitting layer disposed over the polymer layer, the organic light emitting layer including a second opening formed therein and overlapped with the first opening when viewed in a second direction substantially perpendicular to the polymer layer; (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)
wherein an image sensing module is overlapped with the first opening when viewed in the second direction. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)
and an image sensing module at least partially disposed in the first opening, the second opening. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)
layers is removed to accommodate camera (Para 53)
However Franklin does (i) an encapsulating layer disposed over the polymer layer, the encapsulating layer including a third opening formed therein and overlap with the first opening when viewed in the second direction, a first portion of the encapsulating layer encapsulating an upper portion of the organic light emitting layer, and a second portion of the encapsulating layer extended from the first portion and encapsulating a side portion of the organic light emitting layer that forms the second opening.
(ii) a first adhesive layer disposed under the polymer layer, wherein a portion of the first adhesive layer is removed, and wherein an image sensing module is configured to mounted in the removed portion of the first adhesive layer to face the polymer layer.
However, regarding to the aforementioned feature (i),
However Kwack teaches an encapsulating layer disposed on or above the polymer layer, and the encapsulating layer surrounds the display areas from top, left and right side. (Para 46, 66, Fig.2-4.  This means that the inorganic layer encapsulate two side of the organic light emitting layer as the TFE include at least one inorganic layer)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin with Kwack to teach an encapsulating layer disposed over the polymer layer, the encapsulating layer including a third opening formed therein and overlap with the first opening when viewed in the second direction, a first portion of the encapsulating layer encapsulating an upper portion of the organic light emitting layer,  and a second portion of the encapsulating layer extended from the first portion and encapsulating a side portion of the organic light emitting layer that forms the second opening in order to produce the predictable result of protecting the OLED display area from external moisture and oxygen to extend the life span of the OLED when adopting the through display configuration camera placement as taught by Franklin.
However, regarding to the aforementioned feature (ii);
Su teaches a first adhesive layer disposed under the polymer layer (para 17)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin and Kwack with Su to teach a first adhesive layer disposed under the polymer layer, wherein a portion of the first adhesive layer is removed, and wherein an image sensing module is configured to mounted in the removed portion of the first adhesive layer to face the polymer layer as Franklin already teaches layers are removed to accommodate the camera in order to produce predictable result of signal transmission with the FPCB mounting method as taught by Su.
 
Regarding claim 3, Franklin, Kwack and Su already teach the portable communication device of claim 1, 
And Franklin further teaches wherein the display includes a touch sensing layer over the encapsulating layer, the touch sensing layer including a fourth opening formed therein and overlapped with the first opening when viewed in the second direction, and wherein portion of the image sensing module is disposed in the fourth opening. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)

Regarding claim 14, Franklin, Kwack and Su already teach the portable communication device of claim 1, 
However Franklin, Kwack and Su do not teach wherein the second portion of the encapsulating layer is at least partially thinner than the first portion of the encapsulating layer.
However the thickness of the various portions of the encapsulating layer would be depending on design choice and manufacture process and requirement.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin and Kwack wherein the second portion of the encapsulating layer is at least partially thinner than the first portion of the encapsulating layer as long as it would achieve the predictable result of protecting the OLED display area from external moisture and oxygen to extend the life span of the OLED

Regarding claim 15, Franklin, Kwack and Su already teach the portable communication device of claim 14, 
And Kwack further teaches wherein at least a portion of the encapsulating layer includes a first organic insulating layer, a second organic insulating layer, and an inorganic insulating layer disposed between the first organic insulating layer and the second organic insulating layer. (Para 45. Inorganic layer 201 between organic layer 202)

Regarding claim 16, Franklin, Kwack and Su already teach the portable communication device of claim 1, 
And Franklin further teaches wherein the portion of the image sensing module is spaced apart from the second portion of the encapsulating layer. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)

Regarding claim 17, Franklin, Kwack and Su already teach the portable communication device of claim 1, 
And Franklin further teaches wherein a shape of the opening forms a notch, when viewed from a direction substantially perpendicular to a front surface of the display. (Fig. 12. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)

Regarding claim 18, Franklin, Kwack and Su already teach the portable communication device of claim 1, 
And Franklin further teaches wherein a shape of the third opening forms a closed loop, when viewed from the second direction. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 5, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)

Regarding claim 19, Franklin, Kwack and Su already teach the portable communication device of claim 1, 
And Franklin further teaches wherein a shape of the third opening forms a step, when viewed from the second direction. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 5, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)

Regarding claim 20, Franklin, Kwack and Su already teach the portable communication device of claim 19, 
And Franklin further teaches wherein the third opening is located at a corner area of a front surface of the portable communication device. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 5, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)

Regarding claim 21, refer to rejection for claim 1.

Regarding claim 23, refer to rejection for claim 3.

Regarding claim 27, refer to rejection for claim 14.

Regarding claim 28, refer to rejection for claim 1 as Franklin and Kwack already teach the display is OLED display. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)

Regarding claim 30, refer to rejection for claim 3.

Regarding claim 32, Franklin, Kwack and Su already teach the portable communication device of claim 28, 
And Franklin further teaches wherein the substrate includes a glass. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)

Regarding claim 33, Franklin, Kwack and Su already teach the portable communication device of claim 1, 
And Franklin and Kwack in combination further teach wherein the image sensing module is at least partially disposed in the first opening, the second opening, and the third opening such that the second portion of the encapsulating layer is disposed between the side portion of the organic light emitting layer and a portion of the image sensing module. (see rejection for claim 1)

Regarding claim 34, Franklin, Kwack and Su already teach the portable communication device of claim 1, 
And Franklin and Kwack in combination further teach wherein an entire area of the encapsulating layer is overlapped with the polymer layer when viewed in the second direction. (See rejection for claim 1)

Regarding claim 36, refer to rejection for claim 33.

Regarding claim 37, refer to rejection for claim 34.

Regarding claim 38, Franklin, Kwack and Su already teach the portable communication device of claim 28, 
And Kwack further teach wherein an entire area of the encapsulating layer is overlapped with the substrate when viewed in the second direction. (Para 46, 66, Fig.2-4.)

Claims 2, 4, 22, 24, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 20130328051 A1), in view of Kwack et al. (US 20100201261 A1), in view of in view of Su et al. (US 20170090632 A1, effective filing date 09/25/2015), further in view of Cho (US 20140162057 A1).
Regarding claim 2, Franklin, Kwack and Su already teach the portable communication device of claim 1, 
And Franklin already teaches the opening through and through the touch screen display. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)
However Franklin, Kwack and Su do not teach (i) wherein the display includes a polarization layer over the encapsulating layer, the polarization layer including a fourth opening formed therein and overlapped with the first opening when viewed in the first direction, and wherein portion of the image sensing module is disposed in the fourth opening.
However Cho teaches a polarization layer. (Para 74.  Circular polarizer 21 is between adhesive layer 12 and touch panel 40a+40b)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin and Kwack with Cho to teach wherein the display includes a polarization layer over the encapsulating layer, the polarization layer including a fourth opening formed therein and overlapped with the first opening when viewed in the first direction, and wherein portion of the image sensing module is disposed in the fourth opening in order to produce the predictable result of display image by using the OLED structure of Cho to prevent the reflection of ambient light and have the opening through the all the device layer as taught Franklin.

Regarding claim 4, Franklin, Kwack and Su already teach the portable communication device of claim 1, 
And Franklin already teaches the opening through and through the touch screen display. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)
However Franklin, Kwack and Su do not teach (i) wherein the display includes a second adhesive layer disposed over the encapsulating layer, the second adhesive layer including a fourth opening formed therein and overlapped with the first opening, and wherein portion of the image sensing module is disposed in the fourth opening. 
However Cho further teaches glass cover attached to display with adhesive (Para 68)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin and Kwack with Cho to teach herein the display includes a second adhesive layer disposed over the encapsulating layer, the second adhesive layer including a fourth opening formed therein and overlapped with the first opening, and wherein portion of the image sensing module is disposed in the fourth opening in order to securely attach the glass cover to the display to better protect the display elements.

Regarding claim 22, refer to rejection for claim 2.

Regarding claim 24, refer to rejection for claim 4.

Regarding claim 29, refer to rejection for claim 2.

Regarding claim 31, refer to rejection for claim 4.

Claims 5-7, 9-10 and 25-26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 20130328051 A1), in view of Kwack et al. (US 20100201261 A1), in view of in view of Su et al. (US 20170090632 A1, effective filing date 09/25/2015), further in view of Degner et al. (US 20140042406 A1).
Regarding claim 5, Franklin, Kwack and Su already teach the portable communication device of claim 1, 
And Franklin further teaches wherein the first opening, the second opening, and the third opening are disposed at an upper side of the portable communication device, (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)
However Franklin, Kwack and Su does not teach and wherein the polymer layer includes a bending area disposed at a lower side of the portable communication device.  
However Degner teaches wherein the polymer layer includes a bending area disposed at a lower side of the portable communication device.  (Fig. 5. Para 51-56.  Fig. 5 shows polymer layer 48 or 56)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin, Kwack and Su with Degner to teach and wherein the polymer layer includes a bending area disposed at a lower side of the portable communication device in order to produce the predictable result of display data transmission to display image with the circuit structure configuration as taught by Degner.

Regarding claim 6, Franklin, Kwack, Su and Degner already teach the portable communication device of claim 5, 
And Franklin already teaches the opening through and through the touch screen display. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)
However, regarding to the aforementioned feature (ii);
However Franklin, Kwack and Su do not each (i) wherein the display includes an other polymer layer disposed under the polymer layer, the other polymer layer including a fourth opening formed therein and overlapped with the first opening when viewed in the second direction.
However Degner teaches wherein the display includes an other polymer layer disposed under the polymer layer. (Fig. 5. Para 51-56.  Fig. 5 shows polymer layer 52 or 58)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin and Kwack with Degner to teach wherein the display includes an other polymer layer disposed under the polymer layer, the other polymer layer including a fourth opening formed therein and overlapped with the first opening when viewed in the second direction in order to produce the predictable result of display data transmission to display image with the circuit structure configuration as taught by Degner.

Regarding claim 7, Franklin, Kwack, Su and Degner already teach the portable communication device of claim 6, 
And Degner further teaches wherein the polymer layer includes a first flat area and a second flat area substantially parallel with the first flat area, and the bending area is disposed between the first flat area and the second flat area,  (Fig. 5: shows 56 with first and second flat area with the bending area in between)
and wherein the other polymer layer includes a third flat area attached with a surface of the first flat area directed toward a rear surface of the portable communication device, and a fourth flat area attached with a surface of the second flat area directed toward a front surface of the portable communication device (Fig. 5 shows that 58 with third flat and fourth area)
However Franklin, Kwack, Su and Degner such that the fifth opening is disposed between the third flat area and the fourth flat area.
However Franklin already teaches the opening through and through the touch screen display. (Para 31, 39, Para 64-65, 69-70. Fig. 1, 12 and 20 shows the display with polymer substrate.  The structure within the notch is a camera)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Franklin, Kwack and Degner to teach such that the fifth opening is disposed between the third flat area and the fourth flat area in order to produce the predictable result of display data transmission to display image with the circuit structure configuration as taught by Degner and have the opening through the all the device layer as taught Franklin.

Regarding claim 9, Franklin, Kwack, Su and Degner already teach the portable communication device of claim 6, 
And Degner further teaches wherein the polymer layer includes polyimide (PI), and the other polymer layer includes polyethileneterephtalate (PET). (Para 53: Polymer layers 48 and 52 may each be formed from a thin plastic film formed from polyimide, polyethylene naphthalate (PEN), polyethylene terephthalate (PET), other suitable polymers, a combination of these polymers, etc.)

Regarding claim 10, Franklin, Kwack, Su and Degner already teach the portable communication device of claim 5, 
And Degner further teaches wherein the display includes a conductive line electrically connected with the organic light emitting layer, and a portion of the conductive line is disposed on or above the bending area. (Fig. 5. Para 51-56.  Fig. 5 shows polymer layer traces 51)

Regarding claim 25, refer to rejection for claim 5.

Regarding claim 26, refer to rejection for claim 6.

Regarding claim 35, Franklin, Kwack, Su and Degner already teach the portable communication device of claim 7, 
And Degner further teaches further comprising a flexible printed circuit board (FPCB) including a display driver integrated circuit (IC) mounted thereon and electrically connected with the display at the second flat area. (Fig. 5. Para 51-56.  Fig. 5 shows polymer layer 52 or 58)


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 20130328051 A1), in view of Kwack et al. (US 20100201261 A1), in view of in view of Su et al. (US 20170090632 A1, effective filing date 09/25/2015), in view of Degner et al. (US 20140042406 A1), in view of Igeta et al. (US 20100026611 A1)
Regarding claim 11, Franklin, Kwack, Su and Degner already teach the portable communication device of claim 10, 	
However Franklin, Kwack, Su and Degner do not teach wherein another portion of the conductive line is disposed around the first opening.
However Igeta teaches wherein another portion of the conductive line is disposed around the first opening. (Fig. 1A. Para 47-52)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Franklin, Kwack, Su and Degner with Igeta to teach wherein another portion of the conductive line is disposed around the first opening in order to produce the result of routing transmission lines to produce image by adopting the routing method of Igeta.

Regarding claim 12, Franklin, Kwack, Su, Degner and Igeta already teach the portable communication device of claim 10, 
And Degner further teaches wherein the conductive line is configured to deliver a data signal for an image to be displayed through the organic light emitting layer. (Fig. 5. Para 51-56.  Fig. 5 shows polymer layer traces 51)

Regarding claim 13, Franklin, Kwack, Su, Degner and Igeta already teach the portable communication device of claim 10, 
And Igeta further teaches wherein the portion of the conductive line has a meandering pattern. (Fig. 1A. Para 47-52)

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
On pages 4-5, applicant alleged that “In rejecting independent Claim 1, the Examiner impermissibly evaluated the claim by dissecting it into discrete elements. In addition, the Examiner failed to consider each feature of the claim. For each of these reasons, the rejection is improper and should be withdrawn. 
MPEP § 2103(I)(C) recites "[w]hen evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981) ("In -3-determining the eligibility of respondents' claimed process for patent protection... their claims must be considered as a whole. It is inappropriate to dissect the claims ....")." 
One problem with such dissection is that the context and meaning of the claim terms are completely lost. 
With reference to "wherein an image sensing module is configured to be mounted in the removed portion of the first adhesive layer to face the polymer layer," as recited in independent Claim 1, on page 5 of the Office Action, the Examiner contends that Su teaches "a first adhesive layer disposed under the polymer layer (para 17)", to arrive at the conclusion that the combination of references teaches "wherein an image sensing module is configured to be mounted in the removed portion of the first adhesive layer to face the polymer layer," as recited in independent Claim 1. 
However, as stated above, MPEP § 2103(I)(C) recites "[w]hen evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation." 
Here, the context and meaning of the claimed position at which the image sensor module is configured to be mounted and faces is lost because the claimed mounting position is located in a removed portion of a first adhesive layer to face a polymer layer. 
In rejecting the aforementioned claimed wherein clause, the Examiner dissected the claimed feature into discrete elements and evaluated those elements in isolation. Accordingly, the Examiner failed to present a prima facie obviousness rejection under 35 USC §103, and the combination of references fail to disclose "wherein an image sensing module is configured to be mounted in the removed portion of the first adhesive layer to face the polymer layer," as recited in independent Claim 1. 
In addition, the Examiner failed to consider each feature of the claim. 
Section 2143.03 of the MPEP requires the "consideration" of every claim feature in an obviousness determination. Indeed, as the Board of Patent Appeal and Interferences has confirmed, a proper obviousness determination requires that an Examiner make "a searching comparison of the claimed invention - including all its limitations - with the teaching of the prior art." See In re Wada and Murphy, Appeal 2007-3733, citing In re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995) (emphasis in original). 
Here, the Examiner admitted that Franklin fails to disclose "wherein an image sensing module is configured to be mounted in the removed portion of the first adhesive layer to face the polymer layer" (See page 5 of the Office Action) but failed to consider whether any of the remaining references disclose "wherein an image sensing module is configured to be mounted in the removed portion of the first adhesive layer to face the polymer layer", as recited in independent Claim 1 (Emphasis supplied). In other words, the rejection fails to consider the phrase "to face the polymer layer" with respect to the removed portion of the first adhesive layer. 
Accordingly, the Examiner's rejection of independent Claim 1 fails to comply with Section 2143.03 of the MPEP, and is therefore improper and should be withdrawn. 
In addition, the cited references, alone or in combination, fail to disclose, "wherein an image sensing module is configured to be mounted in the removed portion of the first adhesive layer to face the polymer layer," as recited in amended independent Claim 1.”
Examiner finds the argument not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, as shown in the rejection for claim 1 that Franklin already teaches removal of layer to accommodate a camera as shown in paragraphs 31, 39, 64-65, 69-70 and Fig. 1, 12 and 20, and then Su is brought in to show a first adhesive layer disposed under the polymer layer as shown in paragraphs.  Therefore it would have been obvious to one with ordinary skill,  before the effective filing date of the invention, to modify Franklin and Kwack with Su to teach a first adhesive layer disposed under the polymer layer, wherein a portion of the first adhesive layer is removed, and wherein an image sensing module is configured to mounted in the removed portion of the first adhesive layer to face the polymer layer as Franklin already teaches layers are removed to accommodate the camera in order to produce predictable result of signal transmission with the FPCB mounting method as taught by Su.  Please note term face does not mean directly contacting as interpreted by the Examiner, and any element can face another element depending on perspective, which means in this case the camera would be facing the polymer layer in the notch.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626